Citation Nr: 1100709	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  10-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1942 to January 
1946.  He died in December 2007.  The appellant is his widow.

The appellant's claim was initially denied in a March 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The appellant requested 
reconsideration of the denial, and the RO reconsidered the 
appellant's claim, again denying the claim in rating decisions 
issued in July 2009 and January 2010.  This matter now comes 
before the Board of Veterans' Appeals (Board) on appeal from the 
January 2010 rating decision that denied the benefits sought on 
appeal.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1942 to January 
1946.  

2.  The Veteran died in December 2007.  The immediate causes of 
death were congestive heart failure and renal failure.  

3.  At the time of his death, the Veteran was service connected 
for bilateral sensorineural hearing loss, which was rated 100 
percent disabling; for posttraumatic stress disorder, which was 
rated 50 percent disabling; for tinnitus, which was rated 10 
percent disabling; and for asymptomatic amoebic dysentery and a 
postoperative scar from pilonidal cystectomy, which were both 
rated noncompensably disabling.

4.  The Veteran's congestive heart failure and renal failure were 
not related to or worsened by his service-connected PTSD or 
otherwise related to his military service.

5.  No disability linked to service substantially or materially 
contributed to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In this respect, through a July 2009 notice letter, the appellant 
received notice of the information and evidence needed to 
substantiate her claim.  Thereafter, the appellant was afforded 
the opportunity to respond.  Hence, the Board finds that the 
appellant has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate her claim.  

The Board also finds that the July 2009 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In the letter, the RO also notified the appellant 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the appellant identify any 
medical providers from whom she wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the July 2009 letter.  In addition, 
notice regarding an award of an effective date was provided in 
the July 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The Board does not now have such an issue before it.  
Consequently, a remand for additional notification on these 
issues is not necessary.  The Board notes that "the appellant 
[was] provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

A decision issued by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), held that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA notice to the appellant must 
include:  (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Here, at the time of his death, the Veteran 
was service connected for bilateral sensorineural hearing loss, 
posttraumatic stress disorder (PTSD), for asymptomatic amoebic 
dysentery, and for a postoperative scar from pilonidal 
cystectomy.  The appellant was put on notice of the evidence 
required to substantiate a DIC claim based on service connected 
conditions via the March 2008  rating decision and was afforded 
the opportunity to respond before her claim was re-adjudicated in 
the July 2009 and January 2010 subsequent rating decisions.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran's 
service treatment records and relevant post-service medical 
records have been obtained and associated with the claims file.  
The appellant has additionally submitted the Veteran's death 
certificate and a letter from the Veteran's private treatment 
provider in support of her claim.  VA has obtained medical 
opinions from VA physicians concerning the appellant's contention 
that her husband's PTSD contributed to his death.  To that end, 
when VA undertakes to obtain a VA opinion, it must ensure that 
the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA opinions 
obtained in this case are adequate, as they are predicated on 
consideration of the service treatment records and post-service 
VA and private medical records in the Veteran's claims file.  The 
opinion reports show consideration of all pertinent evidence of 
record, to include the Veteran's private and VA treatment records 
and the statements of the appellant, and provide rationales for 
the opinions stated, relying on and citing to the records 
reviewed.  In addition, the appellant and her representative have 
both submitted written argument.  Neither the appellant nor her 
representative has alleged that there are any outstanding records 
probative of the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran died in December 2007.  According to his death 
certificate, the immediate causes of death were congestive heart 
failure and renal failure.  At the time of his death, the Veteran 
was service connected for bilateral sensorineural hearing loss, 
which was rated 100 percent disabling; for posttraumatic stress 
disorder, which was rated 50 percent disabling; for tinnitus, 
which was rated 10 percent disabling; and for asymptomatic 
amoebic dysentery and a postoperative scar from pilonidal 
cystectomy, which were both rated noncompensably disabling.  The 
appellant contends that the Veteran's death should be service 
connected because his service-connected PTSD contributed to the 
congestive heart failure and renal failure that were the causes 
of his death.   

A surviving spouse of a qualifying Veteran who died of a service-
connected disability is entitled to receive Dependency and 
Indemnity Compensation benefits. 38 U.S.C.A. § 1310 (West 2002 
and Supp. 2010); 38 C.F.R. § 3.312 (2010).  In order to establish 
service connection for the cause of the Veteran's death, the 
evidence must show that a disability incurred in or aggravated by 
active service was either the principal or contributory cause of 
death.  Id.  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to the 
cause of death.  38 C.F.R. § 3.312(b) (2010).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
Veteran's death.  38 C.F.R. § 3.312(c) (2010).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have aided or lent assistance to the 
cause of death, combined with the principal cause of death.  Id.  
It is not sufficient to show that it casually shared in producing 
death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  In addition, certain chronic diseases, 
including cardiovascular-renal disease, may be presumed to have 
been incurred during service if the disorder becomes manifest to 
a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Here, a review of the Veteran's service treatment records does 
not reflect findings of or treatment for congestive heart failure 
or renal failure, or any problems with the heart or kidneys, at 
any time during service.  In particular, in the Veteran's January 
1946 report of physical examination pursuant to his release from 
active duty, his cardiovascular and genitourinary systems were 
found to be normal, with a negative chest X-ray.  Post-service 
medical evidence reflects an August 1999 VA treatment record in 
which the Veteran was first diagnosed with renal failure-more 
than 50 years after he left active duty.  The Veteran was first 
diagnosed with congestive heart failure in March 2007.  There are 
no medical records from the intervening years to indicate that 
the Veteran developed cardiovascular or renal disease during 
service or at any point before the 1999 and 2007 diagnoses.  He 
is thus not entitled to a presumption of service connection for 
cardiovascular disease or renal disease, which requires that such 
a disease be manifested to a compensable degree within one year 
of discharge from active duty.  38 C.F.R. §§ 3.307(a) and 309(a).

Post-service VA medical records submitted by the appellant 
reflect the August 1999 diagnosis of renal failure and the March 
2007 diagnosis of congestive heart failure and document the 
Veteran's treatment for heart and renal problems up to the time 
of his death.  The Veteran's death certificate indicates that the 
immediate causes of death were congestive heart failure and renal 
failure.  

Relevant post-service medical evidence associated with the claims 
file also reflects a July 2009 letter from the Veteran's private 
treating physician.  In that letter, the private physician noted 
that the Veteran suffered from congestive heart failure, coronary 
artery disease, and pulmonary hypertension.  The physician opined 
that it was "very likely" that these disease processes were 
worsened by the Veteran's service-connected PTSD.  The physician 
noted that the Veteran experienced trouble sleeping and other 
symptoms of anxiety and was being treated with medication.  The 
physician concluded that the Veteran's "increased anxiety, 
insomnia, and stress levels from his PTSD played a large role in 
his worsening cardiac condition."

VA also obtained opinions from VA medical examiners in July 2009 
and July 2010.  The opinions reflect the physicians' 
consideration of the Veteran's claims file and medical history.  
In the July 2009 opinion, the physician opined that it was less 
likely than not that the Veteran's PTSD caused or aggravated the 
congestive heart failure or renal failure that caused his death.  
In so finding, the physician indicated that he comprehensively 
reviewed the Veteran's claims file, including both the Veteran's 
medical records and the Internet research submitted by the 
appellant, and conducted his own research of current medical 
knowledge in determining that there is not a well-established 
causative relationship between PTSD and congestive heart failure.  
Specifically, the physician noted that the research cited by the 
appellant "consists of unsubstantiated and unreferenced claims 
of an association between PTSD and greater cardiovascular 
morbidity, and therefore lacks scientific credibility."  The 
physician further noted that no medical literature he could find 
suggested a link between PTSD and renal failure.  The physician 
concluded instead that the Veteran's congestive heart failure and 
renal failure were impacted by the multiple other medical 
conditions from which he suffered, including hypertension, 
coronary artery disease, and chronic renal insufficiency.  The 
examiner further pointed to the Veteran's longstanding history of 
chronic obstructive pulmonary disease and diabetes mellitus in 
finding that these risk factors were much more likely than PTSD 
to have caused and worsened the congestive heart failure and 
renal failure that led to the Veteran's death.  In the July 2010 
opinion, a VA psychiatrist reviewed the claims file, including 
the Veteran's medical history, the documents submitted by the 
appellant, and the private physician's July 2009 statement, and 
issued an opinion in which he agreed with the findings of the 
July 2009 examiner.  In particular, the July 2010 examiner noted 
that the Veteran had been diagnosed with PTSD but was not 
undergoing extensive therapy or treatment and that his multiple 
non-service-connected health problems were the likely risk 
factors that led to his congestive heart failure and renal 
failure.

In addition, the appellant and her representative have submitted 
multiple written statements to VA.  In June 2009 and September 
2009 statements, the appellant's representative argued that the 
Veteran's service-connected PTSD worsened his heart and kidney 
problems.  The appellant's representative also submitted a copy 
of a past Board decision relating to a claim made by another 
claimant for service connection for the cause of a Veteran's 
death due to cardiovascular disease related to PTSD.  The 
appellant has also submitted written statements in which she 
documented PTSD symptoms such as trouble sleeping and nightmares 
from which she contended the Veteran suffered throughout his 
life.  The appellant has further submitted evidence in the form 
of Internet research addressing the possibility of an etiological 
relationship between PTSD and cardiovascular disease.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The Board concludes in particular that there is no 
persuasive medical evidence relating the Veteran's fatal disease 
processes to service.  Having extensively reviewed the Veteran's 
medical records, the July 2009 VA examiner gave as his expert 
medical opinion that it was not at least as likely as not that 
the Veteran's congestive heart failure or renal failure was 
etiologically related to his military service or to his service-
connected PTSD.  Having reviewed the Veteran's file, including 
the letter submitted by his private physician in July 2009, the 
July 2010 VA examiner reached the same conclusions.  (There is no 
indication in the record, and the appellant has not contended, 
that the Veteran's hearing loss, tinnitus, postoperative scar, or 
amoebic dysentery was in any way related to his death.)  In so 
finding, the VA examiners acknowledged the Veteran had been 
diagnosed with PTSD and provided a clear analysis of why that 
disability was not related to the congestive heart failure and 
renal failure that brought about his death.  The Board finds 
persuasive the lack of any in-service diagnosis or treatment for 
any heart or kidney problems.  Additionally, there is no showing 
of cardiovascular or renal disease within a year of the Veteran's 
separation from service.  

The Board acknowledges that the appellant submitted a letter from 
the Veteran's private treating physician addressing the causes of 
the Veteran's death, in which he stated that the Veteran's PTSD 
had worsened his cardiac problems, including his congestive heart 
failure.  The appellant has also stated, in multiple written 
submissions to VA, that she believes the Veteran's PTSD directly 
contributed to his death.  In this regard, the Board notes that 
in order for the appellant's claim of service connection for the 
cause of the Veteran's death to be granted, the record would have 
to contain competent evidence linking a disease process that 
caused or contributed to his death to his military service or to 
service-connected disability.  As discussed above, the Board 
notes that the July 2009 and July 2010 VA medical opinions 
specifically addressed causation, clearly indicating that the 
Veteran's service-connected PTSD was unrelated to the congestive 
heart failure and renal failure that led to his death.  The 
examiners offered clear and well-reasoned rationales for their 
opinions, relying on the Veteran's medical history and their 
medical expertise, as well as current medical knowledge, in 
concluding that any connection between the Veteran's PTSD and his 
heart or kidney disease was doubtful.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's knowledge and skill in analyzing 
the data, and the medical conclusion reached.  The weight to be 
attached to such opinions is within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not, and the extent to which, they considered 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  For the reasons set forth below, the Board is 
thus satisfied that the July 2009 and July 2010 VA examiners' 
opinions are adequate for deciding this appeal and are of greater 
weight than the opinion offered by the Veteran's private 
physician in July 2009.  The July 2009 private opinion fails to 
provide any reasons for his opinion that the Veteran's PTSD 
contributed to the worsening of his cardiac condition, stating 
only that in his opinion, the Veteran's PTSD "likely worsened" 
his congestive heart failure.  Given the failure of the private 
physician to adequately discuss the reasoning behind his stated 
conclusion, and in light of the well-reasoned negative opinions 
offered by the VA examiners in July 2009 and July 2010, which 
relied on thorough consideration of the Veteran's medical history 
as well as the examiners' medical knowledge and expertise, the 
Board finds the July 2009 private physician's statement to be of 
less probative value.  See Gabrielson, 7 Vet. App. at 40.  The 
July 2009 and July 2010 VA reviewers, by contrast, provided 
reports that considered the Veteran's history and set out 
findings in detail, and contained fully articulated reasons for 
the conclusions reached.  For these reasons, the Board concludes 
that the July 2009 and July 2010 VA examiners' opinions are of 
greater weight.

The strongest evidence in favor of the Veteran's claim is the 
unsubstantiated July 2009 statement from the Veteran's private 
physician indicating that he believed the Veteran's congestive 
heart failure to have been worsened by his service-connected 
PTSD.  The Board concludes, however, that this evidence is 
outweighed by the medical evidence from the July 2009 and July 
2010 VA reviewers' opinions.  In so finding, the Board reiterates 
that the July 2009 and July 2010 VA reviewers' well-reasoned 
opinions were based on a thorough review of the claims file as 
well as the Veteran's medical history, including evaluation of 
the Veteran's documented physical condition and medical history 
in the context of current medical knowledge governing the 
existence of an etiological relationship of PTSD to 
cardiovascular and renal disease.  Thus, in arriving at a 
decision as to whether the Veteran's congestive heart failure and 
renal failure were etiologically linked to his service-connected 
PTSD, the Board finds persuasive the medical opinion provided by 
the VA reviewers in July 2009 and July 2010.

The Board has considered the appellant's contentions that the 
Veteran's service-connected PTSD worsened the congestive heart 
failure and renal failure that led to his death.  However, as a 
layperson, the appellant is not competent to give a medical 
opinion.  Thus, while the appellant is competent to report 
symptoms observable to a layperson, such as pain; a diagnosis 
that is later confirmed by clinical findings; or a contemporary 
diagnosis, she is not competent to independently opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, the appellant's assertions as to the 
cause of her husband's death have no probative value.  

Further, regarding the appellant's submission of Internet medical 
articles addressing a possible relationship between PTSD and 
cardiovascular disease, the Board notes that generic medical 
literature, which does not apply medical principles regarding 
causation or etiology to the facts of an individual case, does 
not provide competent evidence to satisfy the nexus element for 
an award of service connection.  See Sacks v. West, 11 Vet. App. 
314 (1998).  The information from the submitted articles here 
suggests that there may be an etiological relationship between 
PTSD and the development or worsening of cardiovascular disease.  
However, the Board concludes that such information does not 
negate the VA examiners' opinions, which opinions were arrived at 
on the basis of the Veteran's entire record, including 
information regarding the Veteran's military service, medical 
records, and the history and treatment of his congestive heart 
failure and renal failure, as well as his PTSD.  In addition, 
concerning the Board decision submitted by the appellant's 
representative in September 2009, although the Board strives for 
consistency in issuing its decisions, previously issued decisions 
will be considered binding only with regard to the specific case 
decided.  Prior decisions in other appeals may be considered in a 
case to the extent that they reasonably relate to the case, but 
each case presented to the Board will be decided on the basis of 
the individual facts of the case in light of the appellate 
procedures and substantive law.  38 C.F.R. § 20.1303 (2010).  
Therefore, while the Board has considered the other decision, it 
is not binding and does not control the outcome of this appeal; 
rather, the facts of this particular case must be the determining 
factor.

For all the foregoing reasons, the claim of service connection 
for the cause of the Veteran's death must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


